
 

Exhibit 10.45




 







[img003.jpg]


SEVERANCE AGREEMENT

 

 

 

THIS AGREEMENT is entered into as of April 6, 2010, by and between LEONARD
RAINOW (the "Employee") and SELECTICA, INC., a Delaware corporation (the
"Company").

 

1.              TERMINATION BENEFITS.

 

(a)            Qualifying Terminations. Severance benefits shall be provided
under this Agreement only if one of the following Paragraphs applies:

 

 (i)        Change in Control. The Company is subject to a Change in Control
before the Employee's employment terminates and, within 12 months thereafter, a
Separation occurs because either (A) the Company terminates the Employee's
employment for a reason other than Cause or Permanent Disability or

(B) the Employee resigns for Good Reason; or

 

 (ii)       No Change in Control. Paragraph (i) above does not apply and a
Separation occurs because the Company terminates the Employee's employment for a
reason other than Cause or Permanent Disability.

 

(b)            Release. Subsection (a) above notwithstanding, severance benefits
shall be provided under this Agreement only if the Employee has executed a
general release of all known and unknown claims that the Employee may then have
against the Company, using the form attached hereto as Exhibit A and without
making alterations (the "Release"), and has agreed not to prosecute any legal
action or other proceeding based on such claims. However, the Employee shall not
be required to release any claims that the Employee may have against the Company
arising under (i) any indemnification agreement between the Employee and the
Company or (ii) any rights to indemnification, advancement of expenses or
repayment arising under the Company's Certificate of Incorporation, the
Company's Bylaws or the indemnification provisions of applicable State statutes,
in each case as currently in effect or as subsequently amended. The Company
shall deliver the completed Release to the Employee within 10 business days
after his Separation. The Employee shall execute and return the Release within
the period set forth in Exhibit A (the "Release Deadline").

 

(c)            Severance Pay. If Subsection (a)(i) above applies, then the
Employee shall be entitled to receive severance payments from the Company for
the period of six months following his Separation. If Subsection (a)(ii) above
applies, then the Employee shall be entitled to receive severance payments from
the Company for the period of three months following his Separation. (Such
period of six or three months, as the case may be, is referred to below as the
"Continuation Period"). Such severance payments shall be made in installments in
accordance with the Company's standard payroll procedures, shall commence within
30 days after the Release Deadline and, once they commence, shall be retroactive
to the date of the Employee's Separation. Such severance payments shall be equal
to the Employee's base salary at the annual rate in effect when his Separation
occurs, prorated to reflect the actual length of the Continuation Period. For
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code"), each installment payment under this Subsection (c) is hereby designated
as a separate payment.

 

 
1

--------------------------------------------------------------------------------

 

 

The preceding paragraph notwithstanding, if the Company determines that the
Employee is a "specified employee" under Section 409A(a)(2)(B)(i) of the Code
and the regulations thereunder at the time of his Separation, then (i) the
severance payments under this Subsection (c), to the extent not exempt from
Section 409A of the Code, shall commence during the seventh month after the
Employee's Separation and (ii) the installments that otherwise would have been
paid during the first six months following the Employee's Separation shall be
paid in a lump sum when such severance payments commence.

 

(d)           Health Insnrance. If Subsection (a) above applies, and if the
Employee elects to continue health insurance coverage under the Consolidated
Omnibus Budget Reconciliation Act ("COBRA") for himself and, if applicable, his
dependents following his Separation, then the Company shall pay the employer
portion of the monthly premium under COBRA for the Employee and, if applicable,
his dependents until the earliest of (i) the close of the Continuation Period,
(ii) the expiration of the Employee's continuation coverage under COBRA or (iii)
the date when the Employee receives substantially equivalent health insurance
coverage in connection with new employment or self-employment.

 


  (e)           Definition of "Cause." For purposes of this Agreement, "Cause"
shall mean:

 


(i)       An unauthorized use or disclosure by the Employee of the Company's
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;

 

(ii)      A material breach by the Employee of any agreement between the
Employee and the Company;

 

(iii)     A material failure by the Employee to comply with the Company's
written policies or rules;

 

(iv)     The Employee's conviction of, or plea of "guilty" or "no contest" to, a
felony under the laws of the United States or any State thereof;

 

(v)      The commission of any act of fraud, embezzlement or dishonesty by the
Employee;

 


(vi)     The     Employee's     gross     negligence     or     intentional
misconduct;



 


(vii)    A continuing failure by the Employee to perform assigned duties after
receiving written notification of such failure from the Company; or

 

 
2

--------------------------------------------------------------------------------

 

 


(viii)         A failure by the Employee to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, ifthe Company has requested the Employee's cooperation.

 

(f)            Definition of "Change in Control."     For purposes of this
Agreement, "Change in Control" shall mean:

 

(i)            The consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if persons who
were not stockholders of the Company immediately prior to such merger,
consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and

(B) any direct or indirect parent corporation of such continuing or surviving

entity;

 

(ii)           The sale, transfer or other disposition of all or substantially
all of the Company's assets;

 

(iii)           A change in the composition of the Company's Board of Directors
(the "Board"), as a result of which fewer than 50% of the incumbent directors
are directors who either:

 

 (A)     Had been directors of the Company on the date 24 months prior to the
date of such change in the composition of the Board (the "Original Directors");
or

 

 (B)     Were appointed to the Board, or nominated for election to the Board,
with the affirmative votes of at least a majority of the aggregate of (I) the
Original Directors who were in office at the time of their appointment or
nomination and (II) the directors whose appointment or nomination was previously
approved in a marmer consistent with this Subparagraph (B); or

 

(iv)          Any transaction as a result of which any person is the "beneficial
owner" (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company representing at
least 50% of the total voting power represented by the Company's then
outstanding voting securities. For purposes of this Paragraph (iv), the term
"person" shall have the same meaning as when used in Sections 13(d) and 14(d) of
such Act but shall exclude (A) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or of a Parent or Subsidiary and

(B) a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the common
stock of the Company.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company's incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transaction.

 

 
3

--------------------------------------------------------------------------------

 

 

(g)          Definition of "Good Reason." For purposes of this Agreement, "Good
Reason" shall mean (i) a change in the Employee's position with the Company that
materially reduces the Employee's level of responsibility, (ii) a reduction in
the Employee's annual rate of base salary or (iii) a relocation of the
Employee's place of employment by more than 35 miles, but only if such change,
reduction or relocation is effected by the Company without the Employee's
consent. A condition shall not be considered "Good Reason" unless the Employee
gives the Company written notice of such condition within 90 days after such
condition comes into existence and the Company fails to remedy such condition
within 30 days after receiving the Employee's written notice.

 

(h)          Definition of "Permanent Disability." For purposes of this
Agreement, "Permanent Disability" shall mean the Employee's inability to perform
the essential functions of the Employee's position, with or without reasonable
accommodation, for a period of at least 120 consecutive days because of a
physical or mental impairment.

 

(i)           Defmition of "Separation." For purposes of this Agreement,
"Separation" shall mean a "separation from service," as defined in the
regulations under Section 409A of the Code.

 



 

2.

EQUITY ACCELERATION.



 

Tf the Company is subject to a Change in Control before the Employee's
employment terminates, then all equity awards held by the Employee shall become
fully and unconditionally vested, fully exercisable and fully transferable
(except for transfer restrictions imposed by law). For purposes of this Section
2, the Employee's "equity awards" shall consist of (a) shares of the capital
stock of the Company ("Stock"), (b) stock units, performance units or phantom
shares whose value is measured by the value of shares of Stock and (c) stock
appreciation rights whose value is measured by increases in the value of shares
of Stock.

 



 

3.

PARACHUTE PAYMENTS.



 

(a)           Scope of Limitation. This Section 3 shall apply only if an
independent accredited accounting firm selected by the Employee (the "Accounting
Firm") determines that the after-tax value of all Payments (as defined below) to
the Employee, taking into account the effect of all federal, state and local
income taxes, employment taxes and excise taxes applicable to the Employee
(including the excise tax under Section 4999 of the Code), will be greater after
the application of this Section 3 than it was before the application of this
Section 3. If this Section 3 applies, it shall supersede any contrary provision
of this Agreement.

 

(b)          Basic Rule. In the event that the Accounting Firm determines that
any payment or transfer by the Company to or for the benefit of the Employee (a
"Payment") would be nondeductible by the Company for federal income tax purposes
because of the provisions concerning "excess parachute payments" in Section 280G
of the Code, then the aggregate present value of all Payments shall be reduced
(but not below zero) to the Reduced Amount. For purposes of this Section 3, the
"Reduced Amount" shall be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by the Company because of Section 280G of the Code.

 

 
4

--------------------------------------------------------------------------------

 

 

(c)              Reduction of Payments. Any reduction under Subsection (b) above
shall be applied first to Payments that constitute "deferred compensation"
(within the meaning of Section 409A of the Code and the regulations thereunder).
If there is more than one such Payment, then such reduction shall be applied on
a pro rata basis to all such Payments. Subject to the foregoing rules, the
Employee may elect, in the Employee's sole discretion, which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
advise the Company in writing of the Employee's election within 10 business days
of receipt of notice. If no such election is made by the Employee within such
10-day period, then the Company may elect which and how much of the Payments
shall be eliminated or reduced (as long as after such election the aggregate
present value of the Payments equals the Reduced Amount) and shall notify the
Employee promptly of such election. For purposes of this Section 3, a present
value shall be determined in accordance with Section 280G(d)(4) of the Code. All
determinations made by the Accounting Firm under this Section 3 shall be binding
upon the Company and the Employee and shall be made within 10 business days of
the date when a Payment becomes payable or transferable. As promptly as
practicable following such determination and the elections hereunder, the
Company shall pay or transfer to or for the benefit of the Employee such amounts
as are then due to the Employee and shall promptly pay or transfer to or for the
benefit of the Employee in the future such amounts as become due to the
Employee.

 

(d)              Overpayments and Underpayments. As a result of uncertainty in
the application of Section 280G of the Code at the time of an initial
determination by the Accounting Firm hereunder, it is possible that Payments
will have been made by the Company that should not have been made (an
"Overpayment") or that additional Payments that will not have been made by the
Company could have been made (an "Underpayment"), consistent in each case with
the calculation of the Reduced Amount hereunder. In the event that the
Accounting Firm, based upon the assertion of a deficiency by the Internal
Revenue Service against the Company or the Employee that the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, such Overpayment shall be treated for all purposes as a loan to the
Employee that the Employee shall repay to the Company, together with interest at
the applicable federal rate provided in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by the Employee to the
Company if and to the extent that such payment would not reduce the amount that
is subject to taxation under Section 4999 of the Code. In the event that the
Accounting Firm determines that an Underpayment has occurred, such Underpayment
shall promptly be paid or transferred by the Company to or for the benefit of
the Employee, together with interest at the applicable federal rate provided in
Section 7872(f)(2) of the Code.

 

(e)             Related Corporations. For purposes of this Section 3, the term
"Company" shall include affiliated corporations to the extent determined by the
Accounting Firm in accordance with Section 280G(d)(5) of the Code.

 

(f)             Fees of Accounting Firm and Required Data. The Company shall pay
all fees, expenses and other costs associated with retaining the Accounting Firm
for the purposes described in this Section 3. The Company shall provide to the
Accounting Firm all data in the Company's possession or under its control that
the Accounting Firm reasonably requires for the purposes described in this
Section 3.

 

 
5

--------------------------------------------------------------------------------

 

 



 

4.

EMPLOYMENT AT WILL.



 

The Employee's employment with the Company shall be "at will," meaning that
either the Employee or the Company shall be entitled to terminate the Employee's
employment at any time and for any reason, with or without Cause. Any contrary
representations that may have been made to the Employee shall be superseded by
this Agreement. This Agreement shall constitute the full and complete agreement
between the Employee and the Company on the "at will" nature of the Employee's
employment, which may only be changed in an express written agreement signed by
the Employee and a duly authorized officer of the Company.

 



 

5.

SUCCESSORS.



 

(a)           Company's  Successors.  This  Agreement  shall  be  binding  upon
 any successor (whether direct or indirect and whether by purchase, lease,
merger, consolidation, reorganization, liquidation or otherwise) to all or
substantially all of the Company's business and/or assets. For all purposes
under this Agreement, the term "Company" shall include any successor to the
Company's business and/or assets that becomes bound by this Agreement.

 

(b)           Employee's Successors. This Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. This Agreement and all
rights and obligations of the Employee hereunder are personal to the Employee
and may not be transferred or assigned by the Employee at any time; provided
that Employee may assign the Employee's rights hereunder pursuant to any
property settlement resulting from the dissolution of the Employee's marriage on
the condition that such rights shall be conditioned upon Employee's perfo1mance
of the Employee's obligations hereunder as if no such assignment had occurred.

 



 

6.

ARBITRATION.



 

 (a)          Scope  of  Arbitration  Requirement.  The parties hereby
waive their rights to a trial before a judge or jury and agree to arbitrate
before a neutral arbitrator any and all claims or disputes arising out of this
Agreement or the Release and any and all claims arising from or relating to the
Employee's employment with the Company, including (but not limited to) claims
against any current or former employee, director or agent of the Company, claims
of wrongful termination, retaliation, discrimination, harassment, breach of
contract, breach of the covenant of good faith and fair dealing, defamation,
invasion of privacy, fraud, misrepresentation, constructive discharge or failure
to provide a leave of absence, claims regarding commissions, stock options or
bonuses, infliction of emotional distress or unfair business practices, or any
tort or tort-like causes of action.

 

(b)           Exceptions. The foregoing notwithstanding, the only claims that
may be resolved in any appropriate forum (including courts of law) are (i)
claims concerning workers' compensation benefits and (ii) claims concerning
unemployment insurance.

 

 
6

--------------------------------------------------------------------------------

 

 


(c)          Procedure. The arbitrator's decision shall be written and shall
include the findings of fact and law that support the decision. The arbitrator's
decision shall be final and binding on both parties, except to the extent
applicable law allows for judicial review of arbitration awards. The arbitrator
may award any remedies that would otherwise be available to the parties if they
were to bring the dispute in court. The arbitration shall be conducted in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association; provided, however, that the arbitrator
shall allow the discovery authorized by the California Arbitration Act or the
discovery that the arbitrator deems necessary for the parties to vindicate their
respective claims or defenses. The arbitration shall take place in Santa Clara
County or, at the Employee's option, the County in which the Employee primarily
worked with the Company at the time when the arbitrable dispute or claim first
arose.

 

(d)           Costs. The parties shall share the costs of arbitration equally,
except that the Company shall bear the cost of the arbitrator's fee and any
other type of expense or cost that the Employee would not be required to bear
ifthe Employee were to bring the dispute or claim in court. Both the Company and
the Employee shall be responsible for their own attorneys' fees, and the
arbitrator may not award attorneys' fees unless a statute or contract at issue
specifically authorizes such an award.

 

7.              MISCELLANEOUS PROVISIONS.

 

(a)           Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to the Employee at the home address that the Employee
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.

 

(b)           Entire Agreement. This Agreement supersedes and replaces any prior
agreements, representations or understandings, whether written, oral or implied,
between the Employee and the Company with respect to the subject matter hereof,
including (without limitation) the letter agreement dated April 6, 2010.

 

(c)           Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Employee and by an authorized officer of
the Company (other than the Employee). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

 

(d)           Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.

 

(e)           Choice of Law and Severability. This Agreement shall be
interpreted in accordance with the laws of the State of California (except their
provisions governing the choice of law). If any provision of this Agreement
becomes or is deemed invalid, illegal or unenforceable in any jurisdiction by
reason of the scope, extent or duration of its coverage, then such provision
shall be deemed amended to the extent necessary to conform to applicable law so
as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
shall be stricken and the remainder of this Agreement shall continue in full
force and effect. Should there ever occur any conflict between any provision
contained in this Agreement and any present or future statute, law, ordinance or
regulation, then the latter shall prevail, but the provision of this Agreement
affected thereby shall be curtailed and limited only to the extent necessary to
bring it into compliance with applicable law. All the other terms and provisions
of this Agreement shall continue in full force and effect without impairment or
limitation.

 

 
7

--------------------------------------------------------------------------------

 

 

(f)              Counterparts. This Agreement may be executed in two
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument.

 




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

/S/ JASON STERN            


SELECTICA, INC.

 

 

By     Jason Stem

 

Title:     President & COO

 

 
8

--------------------------------------------------------------------------------

 

 




EXHIBIT A

FORM OF RELEASE

 

 




SELECTICA, INC.

1740 TECHNOLOGY DRIVE,

SUITE460

SANJOSE,CA95110

 




                           ,20_ 

 

 




Mr. Leonard Rainow

835 Arcturus Circle

Foster City, CA 94404




Dear Leonard:

 

This letter (the "Agreement") confirms the agreement between you and Selectica,
Inc. (the "Company") regarding the termination of your employment with the
Company.

 

1.              Termination Date. Your employment with the Company will
terminate on     _, 20_ (the "Termination Date").

 

2.              Effective Date and Rescission. You have up to 21 days after you
received this Agreement to review it. You are advised to consult an attorney of
your own choosing (at your own expense) before signing this Agreement.
Furthermore, you have up to seven days after you signed this Agreement to revoke
it. If you wish to revoke this Agreement after signing it, you may do so by
delivering a letter of revocation to me. If you do not revoke this Agreement,
the eighth day after the date you signed it will be the "Effective Date."
Because of the seven-day revocation period, no part of this Agreement will
become effective or enforceable until the Effective Date.

 

3.              Salary and PTO Pay. On the Termination Date, the Company will
pay you $ (less all applicable withholding taxes and other deductions). This
amount represents all of your salary earned through the Termination Date and all
of your accrued but unused PTO. You acknowledge that, if you did not execute
this Agreement, you would not be entitled to receive any additional money from
the Company. The only payments and benefits that you are entitled to receive
from the Company in the future are those specified in this Agreement.




 4.             Severance Benefits. In consideration of executing this
Agreement, you will receive from the Company the severance payments and other
benefits described in Section 1 of the Severance Agreement dated April 6, 2010,
between you and the Company (the "Severance Agreement").

 

 
9

--------------------------------------------------------------------------------

 

 


5.             Release of Claims. In consideration of receiving the severance
payments and other benefits described in Section l of the Severance Agreement,
you waive, release and promise never to assert any claims or causes of action,
whether or not now known, against the Company or its predecessors, successors or
past or present subsidiaries, parent, stockholders, directors, officers,
employees, consultants, attorneys, agents, assigns and employee benefit plans
with respect to any matter, including (without limitation) any matter related to
your employment with the Company or the termination of that employment,
including (without limitation) claims to attorneys' fees or costs, claims of
wrongful discharge, constructive discharge, emotional distress, defamation,
invasion of privacy, fraud, breach of contract or breach of the covenant of good
faith and fair dealing and any claims of discrimination or harassment based on
sex, age, race, national origin, disability or any other basis under Title VII
of the Civil Rights Act of 1964, the California Fair Employment and Housing Act,
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act and all other laws and regulations relating to employment.
However, this release bars only those claims that arose prior to the execution
of this Agreement. Execution of this Agreement does not bar:

 

(a)     Any claim that arises hereafter;

 

(b)     Any claim arising under any indemnification agreement between you and
the Company, as amended;




(c)    Any claim to indemnification or advancement of expenses arising under the
Company's Certificate of Incorporation, as amended, or the Company's Bylaws, as
amended; or

 

(d)     Any claim to indemnification or advancement of expenses arising under
applicable State statutes.

 

6.             Waiver. You expressly waive and release any and all rights and
benefits under Section 1542 of the California Civil Code (or any analogous law
of any other State), which reads as follows: "A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor."

 

7.             Promise Not To Sue. You agree that you will never, individually
or with any other person, commence, aid in any way (except as required by legal
process) or prosecute, or cause or permit to be commenced or prosecuted, any
action or other proceeding based on any claim that has been released pursuant to
Section 5 above.

 

8.             No Admission. Nothing contained in this Agreement will constitute
or be treated as an admission by you or the Company of liability, any wrongdoing
or any violation of law.

 

9.             Proprietary Information and Inventions Agreement. At all times in
the future, you will remain bound by your Proprietary Information and Inventions
Agreement with the Company.

 

 
10

--------------------------------------------------------------------------------

 

 


10.           Company Property. You represent that you have returned to the
Company all property that belongs to the Company, including (without limitation)
copies of documents that belong to the Company and files stored on your
computer(s) that contain information belonging to the Company.

 

11.           Severability; Modifications. If any term of this Agreement is held
to be invalid, void or unenforceable, the remainder of this Agreement will
remain in full force and effect and will in no way be affected, and the parties
will use their best efforts to find an alternate way to achieve the same result.
This Agreement may be modified only in a written document signed by you and a
duly authorized officer of the Company.

 

12.           Choice of Law; Arbitration. This Agreement will be construed and
interpreted in accordance with the laws of the State of California (other than
their choice-of-law provisions). The arbitration requirement described in
Section 5 of the Severance Agreement will also apply to this Agreement.

 

13.           Execution. This Agreement may be executed in counterparts, each of
which will be considered an original, but all of which together will constitute
one agreement. Execution of a facsimile copy will have the same force and effect
as execution of an original, and a facsimile signature will be deemed an
original and valid signature.

 

Please indicate your agreement with the above terms by signing below.

 

Very truly yours,

  SELECTICA, INC.                      By:  

Title: 

                

 

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I caunot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

 

 

 

Signature of Leonard Rainow

 

 

 




 

 

 

 

 

 

Dated:

 

 

   

 

 

 11

 